DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (i.e., claims 6-15) in the reply filed on 07/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). With respect to claim 16, it is noted that it was inadvertently grouped as belonging in Group II (i.e., the battery module). However, claim 16 depends from non-elected/withdrawn claim 1 (belonging in Group I). Thus, claim 16 is being withdrawn from consideration as being dependent on and/or containing subject matter of a withdrawn claim (i.e., withdrawn claim 1) which is not being examined in its merits due to applicant’s election of Group II per se. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/20 and 10/11/19 was considered by the examiner.

Drawings
The drawings were received on 10/11/19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is immediately unclear how the plurality of protrusions are located between adjacent air channels given that the plurality of air channels are formed in the side plate, not in the connection board where apparently the plurality of protrusions are intended to be placed. In this case, the language of claim 6 fails to clearly describe the structural cooperative relationships of those elements (i.e., the side plate, the connection board, the plurality of air channels and the plurality of protrusions). Such omission amounting to a gap between the necessary structural connections between the side plate, the connection board, the plurality of air channels and the plurality of protrusions. Clarification is required. 
Claim 8 recites the limitation "the battery cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 6 contains an earlier recitation of a plurality of battery cells, it is immediately unclear whether applicant refers to “the plurality of battery cells” or to another/different battery cell. In addition, it is unclear which one of the plurality of battery cells is being referred to, if so intended. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 11 recites the limitation "the protrusions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 6 contains an earlier recitation of a plurality of protrusions, it is immediately unclear whether applicant refers to “the plurality of protrusions” or to another/different protrusions. In addition, it is unclear which one of the plurality of protrusions is being referred to, if so intended. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 11 recites the limitation "the extension direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 14 recites the limitation "the bottom cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 2017-57740 (heretofore KR’740).
As to claims 6, 8 and 15:
	KR’740 discloses that it is known in the art to make a battery module/battery pack comprising a housing/enclosure for housing a plurality of battery units wherein the housing or FIGURES 1, 3-6 & 9). Figures 1 and 9, infra, show the bottom plate and the side plate being integrally formed. 
    PNG
    media_image1.png
    397
    303
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    338
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    638
    490
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    224
    340
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    291
    347
    media_image5.png
    Greyscale

In addition, the structure of KR’740 provides a number of passage, passageways or pathways/channels acting as air channels therein. Figure 6, supra, shows the connection board/support including protrusion, projections and/or protruding elements. Figures 1 and 6 depict the side plate and the bottom cover/plate overlapping with one another in a direction in which the electrode leads project.  Note that the present claim fails to define the specific location of the connection board, and further claim 1 does not define the specific structure thereof, as such is fairly asserted that any support, plate and/or structure can act as applicant’s structurally undefined board.
As to claim 7:
Figures 1, 6 and 9 of KR’740 display the connecting board/support including a bottom cover/surface and a bus-bar connecting element; and Figure 6, supra, shows the connection board/support including protrusion, projections and/or protruding elements located opposite to the bottom cover/surface. 
	Thus, the present claims are anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2017-57740 (heretofore KR’740) as applied to claim 6 above, and further in view of Stacey et al 2018/0006470.

As to claim 14:
In this respect, Stacey et al disclose that it is known in the art to make a modular energy storage system having a battery module/battery pack, an internal circuitry; and comprising a housing including a bottom cover/seat 13 and a wire/connector 24 connected to and/or mounted on the bottom cover/surface to contact an adjacent associated electrical connector 25 of an adjacent battery module (0056; FIGURES 3B and 15).

    PNG
    media_image6.png
    768
    560
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    781
    598
    media_image7.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to incorporate the wire/connector connected to and/or mounted on the bottom cover/seat of Stacey et al into the housing/enclosure of KR’740 as Stacey et al teach that the specifically disclosed wire/connector is useful for providing electrical interconnection between adjacent electrical connectors and adjacent battery modules/battery cells accommodated within the battery module, thereby enhancing electrical connection. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the battery module comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claims 9 and dependent claim 11. 
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claim 10 and claims 12-13 are also allowable by virtue of their dependence on claims 9 and 11, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727